People v Jean-Bart (2016 NY Slip Op 08211)





People v Jean-Bart


2016 NY Slip Op 08211


Decided on December 7, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2013-11393

[*1]People of State of New York, respondent,
vJean Jean-Bart, appellant.


Kent V. Moston, Hempstead, NY (Jeremy L. Goldberg and Dori Cohen of counsel), for appellant.
Madeline Singas, District Attorney, Mineola, NY (Daniel Bresnahan of counsel; Peter Gallucci on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Nassau County (Delligatti, J.), dated December 10, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Under the circumstances presented, where the defendant had already been released from prison before he became classified as a "sex offender" as a result of his conviction (Correction Law § 168-a[1]), the Supreme Court did not err in determining the defendant's risk level, for purposes of the Sex Offender Registration Act, based on a risk assessment instrument prepared by the District Attorney's office instead of the Board of Examiners of Sex Offenders (see Correction Law §§ 168-d[3]; 168-l[8]; compare People v Grimm, 107 AD3d 1040, with People v Hernaiz, 126 AD3d 771, People v Grabowski, 126 AD3d 769, People v Game, 110 AD3d 861, and People v Black, 33 AD3d 981).
Contrary to the defendant's contention, the Supreme Court properly assessed him 20 points under risk factor 5 because the victim was between 11 and 16 years old (see People v Caban, 61 AD3d 834), 10 points under risk factor 12 because the defendant did not genuinely accept responsibility for the acts underlying his conviction (see People v Velez, 100 AD3d 847), 15 points under risk factor 14 because defendant was released without any parole, probation, or supervision (see People v Radage, 98 AD3d 1194), and 10 points under risk factor 15 because of the defendant's history of homelessness and uncertainty with respect to his future living arrangements (see People v Alemany, 13 NY3d 424).
The defendant's remaining contention is without merit.
LEVENTHAL, J.P., CHAMBERS, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court